          Case: 1:21-cv-00373-CAB Doc #: 1 Filed: 02/17/21 1 of 7. PageID #: 1




                            UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


ROBERT DUNCAN, ET AL.,                               )   Case No. 1:21-cv-00373
                                                     )
                        Plaintiffs,                  )
                                                     )
v.                                                   )   NOTICE OF REMOVAL
                                                     )
MILLER PIPELINE, LLC,                                )
                                                     )
                        Defendant.                   )
                                                     )


          Defendant Miller Pipeline, LLC (“Miller Pipeline” or “Defendant”) removes the action

entitled Robert Duncan, et al. v. Miller Pipeline, LLC, currently pending as Case No. CV-21-

942779 in the Court of Common Pleas in Cuyahoga County, Ohio, to the United States District

Court for the Northern District of Ohio, Eastern Division. As grounds for removal, Defendant

states:

          1.    Plaintiffs Robert Duncan and Peggy Duncan (“Plaintiffs”) sued Miller Pipeline by

serving the Summons and their state court Complaint on Miller Pipeline on January 19, 2021.

As required under 28 U.S.C. § 1446(a), copies of all state court processes, pleadings, and orders

served on Defendant are attached as Exhibit A.

          2.    No further substantive proceedings have taken place in this action since Miller

Pipeline’s receipt of the Summons and Complaint.

          3.    Plaintiffs’ Complaint alleges one Count of age discrimination in violation of Ohio

Rev. Code §§ 4112.02 and 4112.99.



                                                 1
        Case: 1:21-cv-00373-CAB Doc #: 1 Filed: 02/17/21 2 of 7. PageID #: 2




       4.      A case may be removed from state to federal court if the case could have

originally been brought in the federal forum. See U.S.C. § 1441(e).

       5.      This is a civil action over which this Court has original jurisdiction under 28

U.S.C. § 1332, diversity of citizenship, and which therefore may be removed to this Court under

28 U.S.C. § 1441(a)-(b).

       6.      Under 28 U.S.C. § 1446, removal is timely if filed within thirty (30) days after a

defendant is served with a summons and the initial pleading. Miller Pipeline timely files this

removal within thirty (30) days of the January 19, 2021 service of the Summons and Complaint.

                                     Diversity of Citizenship

        7.     This Court has diversity jurisdiction over this case under 28 U.S.C. § 1332, which

requires that: (1) parties on each side of the case be citizens of different states; and (2) the

amount in controversy exceeds $75,000, exclusive of interest and costs. 28 U.S.C. §1332(a)(1).

                                    Citizens of Different States

       8.      Upon information and belief and their own allegations, Plaintiffs are citizens of

the State of Ohio. Complaint, ¶1.

       9.      Miller Pipeline is an Indiana Limited Liability Company, with its principal place

of business being in Indianapolis, Indiana. Therefore, for purposes of diversity of citizenship

under 28 U.S.C. § 1332, Miller Pipeline is a citizen of Indiana and not a citizen of Ohio.

       10.     Complete diversity exists between the parties under 28 U.S.C. § 1332, as

Plaintiffs (Ohio) and Miller Pipeline (Indiana) are not citizens of the same state.

                                     Amount in Controversy

       11.     The standard for determining whether a plaintiff’s claim meets the amount in

controversy is whether the district court finds, by a preponderance of the evidence, that the




                                                 2
          Case: 1:21-cv-00373-CAB Doc #: 1 Filed: 02/17/21 3 of 7. PageID #: 3




amount in controversy is greater than $75,000. 28 U.S.C. § 1446(c)(2)(B). A defendant seeking

removal need only show that, assuming the plaintiff proves his claims, the amount in controversy

“more likely than not” exceeds $75,000. Everett v. Verizon Wireless, 460 F.3d 818, 822 (6th Cir.

2006) (internal quotation omitted).

          12.   Courts may consider actual/compensatory, punitive damages, and, in some cases,

attorney’s fees to determine whether the amount in controversy exceeds $75,000. See, Klepper

v. First Am. Bank, 916 F.2d 337, 340-41 (6th Cir. 1990). Compensatory damages for non-

economic loss are recoverable under Ohio law. Ohio Rev. Code § 2315.19.

          13.   A court must “take into account the ability of Plaintiff … to recover punitive

damages, unless it is apparent to a legal certainty that [punitive damages] cannot be recovered.”

Smith v. Nationwide Prop. & Cas. Ins. Co., 505 F.3d 401, 408 (6th Cir. 2007) (internal quotation

omitted). Under Ohio law, punitive damages are recoverable under Ohio Rev. Code § 4112.99.

Rice v. Certainteed Corp., 84 Ohio St. 3d 417 (Ohio 1999) (holding that Ohio Rev. Code §

4112.99 authorizes an award of punitive damages in civil employment discrimination actions).

Therefore, because Plaintiffs’ Complaint includes a claim under Ohio Rev. Code § 4112.99,

Plaintiffs have the ability to recover punitive damages in the event they prevail in the underlying

matter.

          14.   A court includes attorney’s fees in the amount in controversy when a contract or

statute allows for attorneys’ fees. See Williamson v. Aetna Life Ins. Co., 481 F.3d 369, 376 (6th

Cir. 2007). Under Ohio law, Plaintiffs are authorized by statute to request attorney’s fees in the

event they establish their age discrimination claim. See Ohio Rev. Code § 4112.14 (authorizing

Ohio courts to order an award of attorneys’ fees to plaintiffs who successfully claim age

discrimination).




                                                3
        Case: 1:21-cv-00373-CAB Doc #: 1 Filed: 02/17/21 4 of 7. PageID #: 4




       15.    Plaintiffs specifically allege in their Complaint that they be awarded damages for

their “lost wages, benefits and other damages” for their alleged constructive discharge and

termination; attorney fees; damages against Defendant for its alleged willful, wanton and

egregious conduct (punitive damages) and any and other further relief that the Court deems just

and proper. (Complaint, ¶¶ 20, 23 and Wherefore clause.)

       16.    28 U.S.C. § 1446(c)(2) provides that where removal is sought on the basis of

diversity jurisdiction, the sum demanded in good faith in the initial pleading shall be deemed to

be the amount in controversy, except that the removing party may assert the amount in

controversy if the plaintiff’s complaint seeks “a money judgment, but the State practice either

does not permit demand for a specific sum or permits recovery of damages in excess of the

amount demanded[.]” 28 U.S.C. § 1446(c)(2) (emphasis added). In such a case, as here,

removal is proper where the removing party establishes by the preponderance of evidence that

the amount in controversy exceeds the statutory minimum.

       17.    Although Miller Pipeline opposes Plaintiffs’ claimed entitlement to past and

future economic and non-economic compensatory damages, including lost wages, benefits and

other damages, Plaintiffs’ prayer for such damages ensures that the amount in controversy

exceeds $75,000.

       18.    Plaintiffs allege they were terminated on July 16, 2020. (Complaint, ¶ 5.)

Plaintiffs further allege that they worked “on a part-time basis … primarily through the Spring,

Summer and Fall months and continued to the end of each year.” (Complaint, ¶ 4.) In 2019, the

last full year that Plaintiffs worked prior to their termination, Plaintiff Robert Duncan earned

wages of $29,457.79 and Plaintiff Peggy Duncan earned wages of $62,854.12 from Miller

Pipeline. Therefore, in total, Plaintiffs’ 2019 annual wages were $92,311.91. Since Plaintiffs’




                                               4
        Case: 1:21-cv-00373-CAB Doc #: 1 Filed: 02/17/21 5 of 7. PageID #: 5




alleged lost wages alone exceed the amount-in-controversy threshold, and any trial of this case

would occur at least one year after Plaintiffs’ alleged July 2020 discharge, their claimed

economic damages alone would far exceed $75,000, without considering any additional damages

alleged. See Finnegan v. Wendy's Int'l, Inc., No. 2:08-CV-185, 2008 WL 2078068, at *2 (S.D.

Ohio May 13, 2008) (permitting removal due to diversity of the parties where plaintiff sought

“an award of damages in excess of $25,000” upon showing plaintiff earned an annual salary that

exceeded the amount-in-controversy threshold); accord Foxx v. Healix Infusion Therapy, Inc.,

No. 3:12-CV-120, 2012 WL 6554393, at *1 (E.D. Tenn. Dec. 13, 2012) (Denying motion to

remand where lost wages valued at $77,000 per year satisfied jurisdictional threshold). See also

Aldrich v. Univ. of Phoenix, No. 3:15-CV-00578-JHM, 2015 WL 5923594, at *4 (W.D. Ky. Oct.

9, 2015) (denying motion to remand where alleged damages through completion of trial would

exceed jurisdictional threshold).

       19.     In addition to Plaintiffs’ alleged lost wages, which easily exceed the jurisdictional

threshold, Plaintiffs earned benefits (including health insurance, retirement and other fringe

benefits) valued at $42.96 per hour during their employment with Defendant. As Plaintiffs

expressly seek claim entitlement to lost benefits, this fact further ensures that the amount in

controversy exceeds $75,000.

       20.     Although Miller Pipeline opposes Plaintiffs’ claimed entitlement to punitive

damages, Plaintiff’s prayer for punitive damages further ensures that the amount in controversy

exceeds $75,000.

       21.     Although Miller Pipeline opposes Plaintiffs’ claimed entitlement to attorneys’

fees, Plaintiff’s prayer for attorneys’ fees further ensures that the amount in controversy exceeds

$75,000.




                                                 5
        Case: 1:21-cv-00373-CAB Doc #: 1 Filed: 02/17/21 6 of 7. PageID #: 6




       22.    Without making any admission as to the merits or lack thereof of Plaintiffs’

damages allegations, Miller Pipeline believes in good faith that Plaintiffs’ alleged damages as

asserted in the Complaint exceed the jurisdictional amount of $75,000 set forth in 28 U.S.C. §

1332(a).

       23.    Therefore, Plaintiffs’ Complaint seeks more than $75,000, which satisfies the

amount in controversy under 28 U.S.C. § 1332(a).

       24.    Accordingly, this Court has diversity jurisdiction because the parties are citizens

of different states and the amount in controversy exceeds $75,000.

       WHEREFORE, Miller Pipeline requests that the above-captioned action now in the

Cuyahoga County, Ohio Court of Common Pleas be removed to this Court.


                                             Respectfully submitted,


                                             /s/ Rebecca J. Bennett
                                             Rebecca J. Bennett (0069566)
                                             Monica L. Lacks (0078649)
                                             Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                             Key Tower
                                             127 Public Square, Suite 4100
                                             Cleveland, OH 44114
                                             216-241-6100
                                             216-357-4733 (FAX)
                                             Email: rebecca.bennett@ogletree.com
                                                     monica.lacks@ogletree.com

                                             Attorneys for Defendant




                                               6
        Case: 1:21-cv-00373-CAB Doc #: 1 Filed: 02/17/21 7 of 7. PageID #: 7




                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 17, 2021 a copy of the foregoing was electronically filed
                                           R
with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all parties

by operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s system, including the following:


       Ronald A. Apelt, Esq.
       Apelt Law Firm, LLC
       20600 Chagrin Boulevard, Suite 400
       Shaker Hts., OH 44122
       Ron.Apelt@apeltlawfirm.com

       Attorney for Plaintiffs


                                               /s/ Rebecca J. Bennett
                                               Attorneys for Defendant



                                                                                         45609339.2




                                                7
